              Case 2:20-cv-00422-RSM-BAT Document 22 Filed 05/15/20 Page 1 of 1



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8       MICHAEL DARREL MILAM ,

 9                                Petitioner,                 CASE NO. C20-422-RSM

10             v.                                             ORDER DENYING MOTION FOR
                                                              TEMPORARY RESTRAINING
11       DEPARTMENT OF CORRECTIONS ,                          ORDER

12                                Respondent.

13            Having reviewed the Report and Recommendation (“R&R”) of the Honorable Brian A.

14   Tsuchida, United States Magistrate Judge, any objections or responses to the R&R,1 and the

15   remaining record, the Court finds and ORDERS:

16            (1)     The Court ADOPTS the Report and Recommendation.

17            (2)     The motion for restraining order, Dkt. 13, is DENIED.

18            (3)     The Clerk is directed to send copies of this Order to the parties.

19            Dated this 15th day of May, 2020.

20

21                                                   A
                                                     RICARDO S. MARTINEZ
22                                                   CHIEF UNITED STATES DISTRICT JUDGE

23
     1
         No objections or responses were filed.

     ORDER DENYING MOTION FOR
     TEMPORARY RESTRAINING ORDER - 1
